          Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 1 of 20



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

    KATHRYN HYLAND, MELISSA GARCIA,
    ELIZABETH TAYLOR, JESSICA SAINT-
    PAUL, REBECCA SPITLER-LAWSON,                  No. 18-cv-9031-DLC-BLM
    MICHELLE MEANS, ELIZABETH
    KAPLAN, JENNIFER GUTH, MEGAN
    NOCERINO, and ANTHONY CHURCH
    individually and on behalf of all others
    similarly situated,

                         Plaintiffs,

    v.

    NAVIENT CORPORATION and NAVIENT
    SOLUTIONS, LLC,

                         Defendants.


                             PRELIMINARY APPROVAL ORDER

         WHEREAS, Plaintiffs Kathryn Hyland, Melissa Garcia, Elizabeth Taylor, Jessica Saint-

Paul, Rebecca Spitler-Lawson, Michelle Means, Elizabeth Kaplan, Jennifer Guth, Megan

Nocerino, and Anthony Church (the “Plaintiffs” or “Class Representatives,” and collectively with

the other members of the Settlement Class, the “Settlement Class”) entered into a Memorandum

of Understanding (“MOU”) with Defendants Navient Solutions, LLC and Navient Corporation

(collectively, the “Defendants”), on January 23, 2020 to resolve the claims in the above-captioned

class action lawsuit (the “Litigation”);

         WHEREAS, Plaintiffs entered into a Settlement Agreement and Release (the “Settlement

Agreement”)1 with the Defendants on April 24, 2020, which memorializes the terms of their

settlement;



1
    All terms not defined herein have the meaning ascribed to them in the Settlement Agreement.
        Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 2 of 20



       WHEREAS, Plaintiffs have filed an Unopposed Motion for Preliminary Approval of the

Settlement Agreement, Conditional Certification of the Settlement Class, Appointment of

Plaintiffs as Class Representatives and Plaintiffs’ Counsel as Class Counsel, and Approval of

Plaintiffs’ Proposed Notice of Settlement (the “Motion”); and

       WHEREAS, the Court, having read and considered the Settlement Agreement and its

exhibits, the Motion and its accompanying memorandum of law, the pleadings, and all other papers

filed in this Litigation, hereby finds that the Motion should be GRANTED.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

            PRELIMINARY APPROVAL OF THE SETTLEMENT AGREEMENT

       1.      The Settlement Agreement, including the releases contained therein, is

preliminarily approved—subject to final Court approval following the Final Approval Hearing—

as being fair, reasonable, and adequate under Federal Rules of Civil Procedure 23(b)(2) and 23(e).

       2.      The Court further approves the Cy Pres Recipient, described in Section V.C of the

Settlement Agreement, to launch the PSLF Project, as set forth in the Term Sheet for Cy Pres

Recipient and PSLF Project Proposal attached as Exhibit 1-E to the Settlement Agreement.

       3.      The Court finds that the Settlement Agreement was entered into at arm’s length by

experienced counsel, including after an in-person mediation supervised by the Honorable Barbara

C. Moses, United States Magistrate Judge of the United States District Court for the Southern

District of New York, and is sufficiently within the range of reasonableness such that notice of the

Settlement Agreement should be given to the Settlement Class Members as provided in this Order.




                                                 2
        Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 3 of 20



       CONDITIONAL CERTIFICATION OF THE SETTLEMENT CLASS, AND
       APPOINTMENT OF PLAINTIFFS AS CLASS REPRESENTATIVES AND
                PLAINTIFFS’ COUNSEL AS CLASS COUNSEL

       4.     The Settlement Class described herein is conditionally certified—subject to final

Court approval following the Final Approval Hearing—pursuant to Federal Rules of Civil

Procedure 23(b)(2) and 23(e):

              All individuals who, at any point from October 1, 2007 to the
              Effective Date (i) have or had Federal Family Education Loans
              (“FFEL”) or Direct Loans serviced by Navient; (ii) are or were
              employed full-time by a qualifying public service employer or
              employers for purposes of PSLF; and (iii) spoke to a Navient
              customer service representative about subjects relating to eligibility
              for PSLF.

       5.     The Class Representatives are appointed as representatives of the Settlement Class.

       6.     The following attorneys are appointed to act as Class Counsel:

                Faith Gay                                Mark Richard
                Maria Ginzburg                           PHILLIPS, RICHARD & RIND, P.A.
                Lena Konanova                            9360 SW 72 Street, Suite 283
                Margaret Siller                          Miami, FL 33173
                SELENDY & GAY PLLC                       Telephone: 305-412-8322
                1290 Avenue of the Americas              E-mail:
                New York, NY 10104                       mrichard@phillipsrichard.com
                Tel: 212-390-9000                        (admitted pro hac vice)
                E-mail:
                fgay@selendygay.com
                mginzburg@selendygay.com
                lkonanova@selendygay.com
                msiller@selendygay.com


       7.     Rust Consulting is appointed as Settlement Administrator.

       8.     Pursuant to Rule 23(a) of the Federal Rules of Civil Procedure, the Court finds, for

purposes of preliminary approval and for settlement purposes only, that: (a) the Settlement Class

Members are so numerous as to make joinder of all the Settlement Class Members impracticable;

(b) there are questions of law and fact common to the Settlement Class Members; (c) the claims


                                                3
          Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 4 of 20



of the Settlement Class Representatives are typical of the claims of the Settlement Class Members;

and (d) the Class Representatives and Class Counsel will fairly and adequately protect the interests

of the Settlement Class Members.

       9.      The Court further finds, for purposes of preliminary approval and for settlement

purposes only, that Defendants are alleged to have acted or refused to act on grounds that apply

generally to the Settlement Class, and that Settlement Class certification is accordingly proper

under Rule 23(b)(2) of the Federal Rules of Civil Procedure.

       10.     Pursuant to Rule 23(e)(1)(B), the Court finds that the proposed Settlement Agree-

ment is within the range of possible approval to warrant providing notice to the Settlement Class

and to hold a Fairness Hearing to consider the fairness, reasonableness, and adequacy of the pro-

posed Settlement.

                      NOTICE TO SETTLEMENT CLASS MEMBERS

       11.     The Court has reviewed and approves the form, substance, and requirements of the

(a) Short-Form Notice and (b) Long-Form Notice, as modified and appended to this Order.

       12.     The Notice Plan set forth in Section VI of the Settlement Agreement is also

preliminarily approved, with the modification that subsections VI.A.1.b and VI.A.2 shall have

their references to the “Effective Date” changed to the “date of the Court's Preliminary Approval

Order.”

       13.     The Court finds that the proposed Notice Plan (i) is appropriate and reasonable, and

constitutes due, adequate, and sufficient notice to all Persons entitled to receive notice, (ii) fairly

and adequately describes the terms and effects of the Settlement Agreement, (iii) fairly and

adequately describes the date by which Settlement Class Counsel must file the Motion For Final

Approval, and Motion for Award of Attorneys’ Fees and Expenses, (iv) fairly and adequately

describes the method and date by which any member of the Settlement Class may object to or
                                                  4
        Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 5 of 20



comment upon the Settlement Agreement, (v) sets a date by which Class Counsel may respond to

any objections to the Settlement Agreement, (vi) provides notice to the Settlement Class of the

time and place of the Final Approval Hearing, and (vii) constitutes appropriate and reasonable

notice under the circumstances and otherwise meets all requirements of applicable law.

       14.    The Court orders the Settlement Administrator to file proof of publication of the

Short-Form Notice, proof of dissemination of the Long-Form Notice, and proof of maintenance of

the Class Settlement Website and Toll-Free Number at or before the Final Approval Hearing.

   MOTION FOR FINAL APPROVAL AND OBJECTIONS TO THE SETTLEMENT

       15.    The Court orders that Class Counsel shall file a Motion for Final Approval of the

Settlement, and their applications for a Fee Award and Incentive Awards for the Class

Representatives on or before August 28, 2020.

       16.    The Court orders that any member of the Settlement Class who wishes to object to

the fairness, reasonableness, or adequacy of the Settlement Agreement, Fee Award, or Incentive

Awards must file with the Court and serve on the Settlement Administrator on or before

September 11, 2020, a statement of the objection signed by the objecting Person containing all

the following information:

              a.      The name of the Litigation;

              b.      The Settlement Class Member’s full name, address and telephone number;

              c.      Information demonstrating that the Settlement Class Member is a member
                      of the Settlement Class;

              d.      A detailed statement of the Settlement Class Member’s objection(s), as
                      well as the specific reasons, if any, for each objection, including any legal
                      authority the Settlement Class Member wishes to bring to the Court’s
                      attention and any evidence the Settlement Class Member wishes to
                      introduce in support of his/her objection(s);

              e.      The number of class actions in which the Settlement Class Member or his
                      or her counsel have filed an objection in the last three (3) years; and

                                                5
        Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 6 of 20



               f.     The Settlement Class Member’s signature.

       17.     Any response to an objection must be filed with the Court by September 25, 2020.

       18.     The Court orders that any Settlement Class Member who fails to file and serve

timely a written objection to the Settlement Agreement, the Fee Award, or the Incentive Awards,

or who fails to otherwise comply with the requirements of Paragraph 16 of this Order, shall be

foreclosed from seeking any adjudication or review of the Settlement Agreement, the Fee Award,

or the Incentive Awards by appeal or otherwise.

       19.     The Court orders that any attorney hired by a Settlement Class Member for the

purpose of objecting to the Settlement Agreement, the Fee Award, or the Incentive Awards will

be at the expense of that Settlement Class Member.

       20.     The Court orders that any Settlement Class Member, or any attorney hired by that

Settlement Class Member for the purpose of objecting to the Settlement Agreement, the Fee

Award, or the Incentive Awards, who intends to make an appearance at the Final Approval Hearing

must provide to Class Counsel and Navient’s counsel, and must file with the Clerk of the Court, a

notice of intention to appear no later than September 11, 2020.

              FINAL APPROVAL HEARING AND STAY PENDING SAME

       21.     The Court orders that a Final Approval Hearing shall be held on October 2, 2020

at 3:00 p.m., before the undersigned to consider the fairness, reasonableness, and adequacy of the

proposed Settlement and whether it should be finally approved by the Court pursuant to a final

approval order and judgment. The Final Approval Hearing will be held by videoconference or

teleconference. The Court will enter a separate Order describing how to join the conference.

       22.     The Court reserves the right to adjourn or continue the Final Approval Hearing, or

any further adjournment or continuance thereof, without further notice other than announcement

at the Final Approval Hearing or at any adjournment or continuance thereof, and to approve the

                                                  6
          Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 7 of 20



Settlement with modifications, if any, consented to by the counsel for the Parties without further

notice.

          23.   The Court may, for good cause, extend any of the deadlines set forth in this Order

without further notice to the Settlement Class.

          24.   Pending the Final Approval Hearing, all proceedings in this Litigation other than

those necessary to carry out and enforce the terms and conditions of the Settlement Agreement and

this Order, are stayed. Additionally, the Court enjoins all Settlement Class Members from

asserting or maintaining any claims to be released by the Settlement Agreement until the date of

the Final Approval Hearing.

          25.   To summarize, the relevant dates for proceedings leading to the Final Approval

Hearing are as follows:

                a.     August 28, 2020: Motion for Final Approval of the Settlement

                b.     August 28, 2020: Class Counsel’s Application for a Fee Award and Incen-
                       tive Awards for Class Representatives;

                c.     September 11, 2020: Objection(s) due;

                d.     September 11, 2020: Notice(s) of intention to appear due;

                e.     September 25, 2020: Responses to objection(s) due; and

                f.     October 2, 2020, at 3:00 p.m.: Final Approval Hearing.

IT IS SO ORDERED.



This 19th day of June, 2020             By:
                                                  Hon. Denise Cote
                                                  United States District Court Judge




                                                   7
         Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 8 of 20

                               Short-Form Notice – Hyland v. Navient

                                                Legal Notice
           Una versión en español de este aviso está disponible en www.PSLFSettlement.com.
  IF YOU ARE A BORROWER OF FEDERAL STUDENT LOANS THAT ARE OR WERE
SERVICED BY NAVIENT SOLUTIONS, LLC AND ARE A PUBLIC SERVICE EMPLOYEE, A
            PROPOSED CLASS ACTION MAY AFFECT YOUR RIGHTS
There is a Proposed Settlement in a class action lawsuit, Hyland, et al. v. Navient Corp., et al., No. 18 Civ.
9031, in the United States District Court for the Southern District of New York.
The Proposed Settlement affects a “Class,” or group, of people that may include you. This is just a
summary of your rights. For complete information, visit www.PSLFSettlement.com or call 1-877-
906-1589.
                                         What is the case about?
The plaintiffs who filed this lawsuit claim that Navient Solutions, LLC and Navient Corporation
(“Navient”) misled borrowers working in public service concerning their eligibility to benefit from the
federal Public Service Loan Forgiveness Program (“PSLF”). Navient denies any wrongdoing. The Court
dismissed all plaintiffs’ claims except one. The parties agreed to the Proposed Settlement to provide relief
to the Class and to avoid further expense associated with this litigation.
                                           What is the “Class”?
The Class includes all individuals who from October 1, 2007 to the Effective Date (i) have or had Federal
Family Education Loan Program (“FFEL”) or Direct Loans serviced by Navient; (ii) are or were employed
full-time by a qualifying public service employer(s) for purposes of PSLF; and (iii) spoke to a Navient
customer service representative about subjects relating to PSLF eligibility .
                                   What does the Settlement provide?
Under the Proposed Settlement, Navient will implement and maintain procedures to enhance its PSLF
practices. Specifically, it will enhance its internal resources, maintain regular training and monitoring for
call center representatives, update forms that are sent to borrowers and update its website. Navient will also
contribute $1.75 million to a non-profit organization formed to educate and counsel public service
borrowers. There will be no monetary recovery for Class Members under this settlement.
                                       Who is counsel to the Class?
Attorneys seeking to represent the Class. These attorneys will request that the Court award fees and
expenses up to $500,000. You may hire your own attorney, at your own expense, if you wish.
                              What are the legal rights of Class Members?
If the Court approves the Proposed Settlement, Class Members will be bound. Class Members will not be
able to sue Navient for non-monetary relief, or for monetary relief in a class or aggregate action, based on
the allegations made in this lawsuit. Class Members will retain the right to sue for money damages in
individual lawsuits. You may retain your own attorney at your own expense if you wish to do so.
                   You can tell the Court if you do not like the Proposed Settlement.
To do so, you must mail a letter postmarked by [DATE], as outlined in the Notice of Proposed Class Action
Settlement, which is available at www.PSLFSettlement.com.
                           Will the Court approve the Proposed Settlement?
The Court will hold a Final Approval Hearing by videoconference or through a teleconference on [DATE]
at [Time] to consider whether the Proposed Settlement is fair, reasonable, and adequate, the motion for
attorneys’ fees and expenses, and properly submitted comments and objections.


                                                 Page 1 of 2
   Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 9 of 20

                       Short-Form Notice – Hyland v. Navient

For more information on the Proposed Settlement and to obtain a copy of the full Notice of
                           Proposed Class Action Settlement:
                 Call 1-877-906-1589 or Visit www.PSLFSettlement.com




                                       Page 2 of 2
         Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 10 of 20
                                  Long-Form Notice – Hyland v. Navient


                                                 Legal Notice
            Una versión en español de este aviso está disponible en www.PSLFSettlement.com.

     IF YOU ARE A BORROWER OF FEDERAL STUDENT LOANS THAT
    ARE OR WERE SERVICED BY NAVIENT SOLUTIONS, LLC AND ARE
    A PUBLIC SERVICE EMPLOYEE, A PROPOSED CLASS ACTION MAY
                      AFFECT YOUR RIGHTS
                                    A federal court authorized this notice.
                                   This is not a solicitation from a lawyer.
                                            You are not being sued.
There is a proposed settlement in a class action lawsuit, Hyland, et al. v. Navient Corp., et al., Case
No. 18 Civ. 9031, in the United States District Court for the Southern District of New York.
The proposed settlement affects a “class,” or group, of people that may include you. If you
are a class member, your legal rights may be affected by the proposed settlement even if you
do nothing.
The class includes all individuals who from October 1, 2007 to the “Effective Date”1 of the
Settlement (i) have or had Federal Family Education Loan Program (“FFEL”) or Direct
Loans serviced by Navient; (ii) are or were employed full-time by a qualifying public service
employer or employers for purposes of Public Service Loan Forgiveness (“PSLF”); and (iii)
spoke to a Navient customer service representative about subjects relating to eligibility for
PSLF.
Your rights and options, and the deadlines for exercising them, are explained in this notice. Please
read this entire notice carefully.


                [This space is intentionally left blank. Please proceed to the next page.]




1
 “Effective Date” means the first date after either (i) the time to appeal the Final Approval Order and Final Judgment
has expired with no appeal having been filed or (ii) the Final Approval Order and Final Judgment is affirmed on appeal
by a reviewing court and is no longer reviewable by any court.
    IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                                   Page 1 of 11
         Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 11 of 20
                              Long-Form Notice – Hyland v. Navient


         YOUR LEGAL RIGHTS AND OPTIONS IN THIS PROPOSED SETTLEMENT
Object      Write to the Court about why you don’t like the proposed Your objection must be
            settlement (see Question 14 for more information).               mailed and postmarked
                                                                             no later than [Month,
                                                                             Date] 2020.
Participate Write to ask to speak in Court about the fairness of the Your written request
in        a proposed settlement (see Question 14 for more information). must be mailed and
hearing                                                                      postmarked no later than
                                                                             [Month, Date] 2020.
Do nothing If the Settlement is finally approved, you will not be able to No further action
            sue the Defendants for non-monetary (i.e., injunctive) relief required.
            or for monetary relief on a class or aggregate basis. But if you
            believe you suffered monetary damages as a result of
            Defendants’ conduct you may bring a lawsuit at your own
            expense to pursue that claim on an individual basis (see
            Question 18 for more information).




               [This space is intentionally left blank. Please proceed to the next page.]




  IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                             Page 2 of 11
          Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 12 of 20
                                       Long-Form Notice – Hyland v. Navient


                              WHAT IS INCLUDED IN THIS NOTICE
BASIC INFORMATION ................................................................................................................ 4
   1.    Why am I receiving this Notice? ......................................................................................... 4
   2.    What is this lawsuit about? .................................................................................................. 4
   3.    Why is this a class action? ................................................................................................... 4
   4.    Why is there a proposed settlement? ................................................................................... 5
   5.    How do I know if I am part of the proposed settlement?..................................................... 5
   6.    Are there exceptions to being included? .............................................................................. 5
   7.    What if I am not sure whether I am included in the proposed settlement? .......................... 5
BENEFITS OF THE PROPOSED SETTLEMENT ....................................................................... 6
   8.    What benefits does the proposed settlement provide? ......................................................... 6
   9.    When will the proposed settlement go into effect? .............................................................. 7
   10.      How does the proposed settlement affect my rights? ....................................................... 7
   11.      Can I choose not to be in the proposed settlement? ......................................................... 8
THE LAWYERS REPRESENTING YOU .................................................................................... 8
   12.      Do I have a lawyer in this case? ....................................................................................... 8
   13.      How will the lawyers be paid? What will the class representatives receive? .................. 8
OBJECTING TO THE PROPOSED SETTLEMENT ................................................................... 8
   14.      How do I tell the Court if I don’t agree with the proposed settlement? ........................... 8
THE COURT’S FINAL APPROVAL HEARING ....................................................................... 10
   15.      When will the Court decide whether to finally approve the proposed settlement?........ 10
   16.      Do I have to participate in the hearing? ......................................................................... 10
   17.      May I speak at the hearing?............................................................................................ 11
IF YOU DO NOTHING ............................................................................................................... 11
   18.      What happens if I do nothing at all? .............................................................................. 11
GETTING MORE INFORMATION............................................................................................ 11
   19.      How do I get more information? .................................................................................... 11




 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                                           Page 3 of 11
       Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 13 of 20
                             Long-Form Notice – Hyland v. Navient


                                  BASIC INFORMATION
1. Why am I receiving this Notice?
You are receiving this Notice because you may be a class member, as defined below.
The purpose of this notice is to inform you about the proposed settlement and your rights, if you
are a class member. Before any final judgment is entered, the Court will have a hearing to decide
whether to approve the Settlement. This notice is only a summary of the proposed settlement. More
details about the proposed settlement, the date when appeals are no longer allowed and the
settlement is final, deadlines for certain actions, and your options are available in a longer
document called the Settlement Agreement. You can get a copy of the Settlement Agreement and
all other relevant documents by visiting the class settlement website at www.PSLFSettlement.com.
If the proposed settlement is finally approved, it is expected that at least some members of the
class will benefit from the relief provided by the proposed settlement. Once the proposed
settlement is final, if you are a class member, then you will also be bound by the release and other
provisions of the proposed settlement.
The lawsuit is known as Hyland, et al. v. Navient Corp., et al., Case No. 18 Civ. 9031. Judge
Denise Cote of the United States District Court for the Southern District of New York is overseeing
the case. The people who sued are called “Plaintiffs,” and Navient Solutions, LLC and Navient
Corporation (“Navient”), the companies that they sued, are called the “Defendants.”
2. What is this lawsuit about?
In this lawsuit, Plaintiffs claim that Navient misled federal student loan recipients who are or were
employed by qualifying public employers concerning their eligibility to benefit from the federal
program of public service loan forgiveness, which is called “PSLF.” Navient denies that it did
anything wrong.
Plaintiffs filed this lawsuit on October 3, 2018. On July 8, 2019, the Court dismissed all of
Plaintiffs’ claims except one. The surviving claim alleges violation of a New York law prohibiting
deceptive business practices in the State of New York, and is available to residents of New York
State.
The Court did not decide that either side was right or wrong. Instead, both sides agreed to the
proposed settlement to resolve the case.
3. Why is this a class action?
Class actions try to bring similar claims in one case and in one court. In a class action, the
individuals who bring the case are called “class representatives” or “named plaintiffs.” They have
their names listed in the title of the case. They sue on behalf of people who have similar claims—
called the “class” or “class members”—which in this case may include you. The class
representatives filed this case as a proposed class action. When the parties reached this proposed


 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                           Page 4 of 11
       Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 14 of 20
                            Long-Form Notice – Hyland v. Navient

settlement, the Court had expressed skepticism about whether the claims for damages in this case
could be litigated as a class action but had not yet decided that issue.
As part of the proposed settlement, Defendants agreed to allow this case to be treated as a class
action under Federal Rule of Civil Procedure 23(b)(2), for settlement purposes only. The Court
preliminarily certified a class action, for settlement purposes only, under Rule 23(b)(2). Rule
23(b)(2) generally applies to class actions seeking injunctive relief (and not damages) to benefit
class members. If the proposed settlement is not finally approved, then the Court will later
determine if the case may still proceed as a class action.
4. Why is there a proposed settlement?
The Court has not decided which side is right or wrong in this case. Instead, both Plaintiffs and
Defendants agreed to a settlement to eliminate uncertainty and to avoid the costs and risks of a
lengthy trial and appeals process.
To settle this case, the Plaintiffs and Defendants participated in negotiations with each other that
included, at certain points, mediation before Magistrate Judge Barbara Moses of the United States
District Court for the Southern District of New York. These discussions took place from
approximately October 2019 through January 2020. The negotiations were difficult and
contentious. The class representatives and the lawyers representing the class think the proposed
settlement is best for all class members. The Court overseeing this lawsuit has granted preliminary
approval of this proposed settlement and ordered that this notice be published to explain it.
5. How do I know if I am part of the proposed settlement?
Your legal rights may be affected if you are a class member. You are a class member if, since
October 1, 2007 to the Effective Date, you (i) have or had FFEL or Direct Loans serviced by
Navient; (ii) are or were employed full-time by a qualifying public service employer or employers
for purposes of PSLF; and (iii) spoke to a Navient customer service representative about subjects
relating to eligibility for PSLF.
Plaintiffs’ lawyers estimate that the class comprises up to 324,900 people.
6. Are there exceptions to being included?
Yes. Excluded from being class members are (i) Navient, its parents, subsidiaries, successors,
affiliates, officers, and directors; (ii) the judge(s) to whom the litigation is assigned and any
member of the judges’ immediate families; and (iii) persons who may already have settled with
and released Navient from individual claims substantially similar to those alleged in this case.
7. What if I am not sure whether I am included in the proposed settlement?
If you are still not sure whether you are included in the class, you can call toll-free 1-877-906-
1589 for more information. You can also visit www.PSLFSettlement.com to learn more about and
access documents related to the settlement, such as the Settlement Agreement and the Court’s
order preliminarily approving the settlement.
 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                           Page 5 of 11
       Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 15 of 20
                              Long-Form Notice – Hyland v. Navient


                 BENEFITS OF THE PROPOSED SETTLEMENT
8. What benefits does the proposed settlement provide?
Under the Settlement Agreement, Navient has agreed at its expense to design, implement, and
maintain specific, substantial procedures to enhance its PSLF-related practices. All class members
are entitled to receive the benefit of these valuable business practice enhancements.
Specifically, Navient will:
   •   Enhance internal resources for call center representatives, including by updating job aids
       and call flow procedures, and implementing new procedures requiring customer service
       representatives to listen for keywords or phrases indicating PSLF eligibility and to ask
       leading questions regarding employment by qualifying employers.

   •   Update forms that are sent to borrowers when they consent to loan forbearance such that
       the forms include a reminder that there may be loan forgiveness options available and to
       direct borrowers to the Federal Student Aid website and FedLoan Servicing to learn more
       about PSLF.

   •   Design new electronic forms that can be sent via e-mail to borrowers who express interest
       in PSLF.

   •   Update its website and chat communications with borrowers, including by maintaining
       direct links to access the National Student Loan Data System (which contains authoritative
       information from the federal government concerning the PSLF program) on Navient’s
       website and ensuring that webchat conversations include leading questions asked of
       borrowers who possibly may be PSLF-eligible.

   •   Maintain training and monitoring of call center representatives by providing education on
       the new practice enhancements and regularly monitoring sample calls to ensure compliance
       with new policies and procedures.

Navient will also contribute $1.75 million to a newly formed non-profit organization called [name
of new non-profit] for education and student loan counseling to public service borrowers.
Judge Cote will retain jurisdiction for purposes of enforcing the terms of the proposed settlement.
The specific terms of the business practice enhancements are listed in Section V.B of the
Settlement Agreement, a copy of which is available at www.PSLFSettlement.com.
Defendants have agreed to pay a total of $2.4 million consisting of (a) a $1.75 million contribution
to the [name of new non-profit]; (b) up to $500,000 to Plaintiffs’ lawyers for their attorneys’ fees;
and (c) $15,000 to each class representative as service awards. In addition, Defendants have agreed


 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                           Page 6 of 11
       Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 16 of 20
                             Long-Form Notice – Hyland v. Navient

to pay costs associated with publishing this notice, adopting business practice enhancements, and
administering the settlement.
No class members will have to pay or buy anything to benefit from the business practice
enhancements provided by the settlement.
9. When will the proposed settlement go into effect?
The Court will hold a final approval hearing on [DATE], to decide whether to approve the
proposed settlement. Even if the Court approves the proposed settlement, there could be appeals.
The time for an appeal varies and could take more than a year.
The Effective Date is the date when all appeals are completed or expired, and the proposed
settlement becomes final. You can visit the class settlement website at www.PSLFSettlement.com,
after [DATE], to check on the progress of the Court-approval process and the Effective Date.
Please be patient.
The proposed settlement will go into effect on the Effective Date, at which time claims covered
by the proposed settlement will be released under the Settlement Agreement. The business practice
enhancements will remain in effect for at least three years. During that time, the Court will retain
jurisdiction in order to enforce the terms of the Settlement Agreement.
10. How does the proposed settlement affect my rights?
If the proposed settlement is finally approved by the Court, then you will be giving up the right to
file a lawsuit against Defendants for money damages in a future class action or on an aggregate
basis relating to any claims covered by this Settlement. You will also be giving up the right to file
a lawsuit against Defendants for non-monetary relief relating to claims covered by this Settlement.
This is called “releasing” your claims. This means you cannot seek, or continue to seek, (1) relief
in a future class action or on an aggregate basis, or (2) non-monetary relief based on any of the
Defendants’ alleged violations of law including, but not limited to, allegedly misrepresenting to
you how to obtain PSLF relief, allegedly misrepresenting or failing to inform you that you were
eligible for PSLF relief, or allegedly “steering” you toward forbearance or other loan forgiveness
programs without informing you of possible PSLF relief. You will be giving up all such claims,
whether or not you know about them.
However, you will still have the right to file an individual lawsuit against Navient for actual money
damages that you claim resulted from similar conduct. You may retain your own attorney at your
own expense if you wish to file a lawsuit; class counsel will not represent you. Navient will have
the right to deny that it is liable for damages. The precise terms of the release are explained in the
Settlement Agreement, which you can view on the Settlement website,
www.PSLFSettlement.com.
The Court’s decisions in this case will apply to you even if you object to the Settlement or have
any other claim, lawsuit, or proceeding pending against Defendants relating to the same claims. If

 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                            Page 7 of 11
       Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 17 of 20
                             Long-Form Notice – Hyland v. Navient

you have any questions about the release, then you should visit the Settlement website for more
information or consult with a lawyer. See Question 12 below for more information about seeking
legal advice about the Settlement.
11. Can I choose not to be in the proposed settlement?
No. The proposed settlement requires Defendants to implement business practice enhancements
and contribute $1.75 million to [name of new non-profit] to benefit all class members equally. As
explained in Question 8, this type of benefit is class-wide non-monetary relief. Under this type of
class action, you cannot exclude yourself from the class or this proposed settlement.
However, as explained in Question 10, you will still have the right to file an individual lawsuit (at
your own expense) against any of the Defendants for actual money damages on your own behalf,
and have your case and the Defendants’ defenses heard in court.

                       THE LAWYERS REPRESENTING YOU
12. Do I have a lawyer in this case?
Yes. The following lawyers are seeking approval from the Court to be appointed as “class counsel”
to represent you and other class members:
   •   Faith Gay, Maria Ginzburg, Lena Konanova, and Margaret Siller of Selendy & Gay PLLC,
       in New York, New York;

   •   Mark Richard of Phillips, Richard & Rind, P.A. in Miami, Florida

You will not be charged for these lawyers. You may hire your own attorney, if you so choose, but
you will be responsible for paying your attorney’s fees and expenses.
13. How will the lawyers be paid? What will the class representatives receive?
Class counsel will ask the Court to approve attorneys’ fees and expenses of up to $500,000 for the
time and effort they have spent on this case. Class counsel will also request that $15,000 be paid
to each of the class representatives, who helped the lawyers on behalf of the whole Class.
Defendants will pay the approved amount of attorneys’ fees and expenses, and no class member
will owe or pay anything for the attorneys’ fees and expenses of class counsel.

                OBJECTING TO THE PROPOSED SETTLEMENT
14. How do I tell the Court if I don’t agree with the proposed settlement?
If you are a class member, then you can object to the proposed settlement if you do not like any
part of it. You can give reasons why you think the Court should not approve it. The Court will
consider your views.



 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                           Page 8 of 11
           Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 18 of 20
                                Long-Form Notice – Hyland v. Navient

To object, you must send your objection letter to the settlement administrator at the following
address:
       •    Settlement Administrator
            c/o Rust Consulting, Inc. 6972
            P.O. Box 44,
            Minneapolis, MN 55440-0044


Your letter must be postmarked no later than [Date].
Your objection letter must include all of the following:
   •       The name of this case: Hyland, et al. v. Navient Corp., et al., Case No. 18 Civ. 9031;

   •       Your full name, address, and telephone number;

   •       Information demonstrating that you are a member of the Class;

   •       A detailed statement of your objection and the specific reasons for your objection;

   •       Copies of any documents on which you base your objection;

   •       The number of class actions in which you or your lawyer (if you have one) have filed an
           objection in the last three years;

   •       A statement of whether you or your lawyer will ask to be heard at the final approval hearing
           to talk about your objections; and

   •       Your signature.

If you or your lawyer asks to be heard at the final approval hearing, then in addition to providing
the information above, you must also:
   •       Identify the points you wish to speak about at the hearing;

   •       Enclose copies of any documents you intend to rely on at the hearing;

   •       Identify any witnesses you wish to call to testify at the hearing;

   •       State the amount of time you request for speaking at the hearing; and

   •       State whether you intend to have a lawyer speak on your behalf.



 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                               Page 9 of 11
       Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 19 of 20
                             Long-Form Notice – Hyland v. Navient

If you intend to have a lawyer speak on your behalf, then your lawyer must enter a written notice
of appearance of counsel with the Court no later than [DATE].
For more information about the final approval hearing, see Questions 15-17 below.
If you do not follow the process outlined above, you will not be allowed to object, be heard at the
final approval hearing, or appeal the final approval of the proposed settlement, the dismissal of the
case, the Court’s award of attorneys’ fees and expenses to class counsel, or the Court’s award of
service awards to class representatives.

                  THE COURT’S FINAL APPROVAL HEARING
15. When will the Court decide whether to finally approve the proposed settlement?
The Court will hold a final approval hearing to decide whether to approve the proposed settlement.
You may ask to speak, but you do not have to because class counsel will speak at the hearing on
your and the Class’s behalf.
The hearing will be on [DATE], before Judge Cote, and will be conducted by videoconference or
through a teleconference. The hearing will be open to the public. The Court will issue an order
describing the means by which members of the public may listen to the conference.
At this hearing, the Court will consider whether the proposed settlement is fair, reasonable, and
adequate. The Court will consider all timely and proper objections. The Court will listen to people
who have asked for permission to speak at the hearing (as explained in Question 14). The Court
may also decide how much to award class counsel and the class representatives.
After the hearing, the Court will decide whether to finally approve the proposed settlement. There
may be appeals after that. We do not know how long these proceedings will take.
The Court may change the date of the final approval hearing without further notice to the Class.
You should check the website, www.PSLFSettlement.com, for updates to the hearing date, the
means by which you may listen to the conference, the court-approval process, and the Effective
Date.
16. Do I have to participate in the hearing?
No. Class counsel will answer any questions the Court may have. If you want to have a lawyer
speak on your behalf at the final approval hearing, then your lawyer must enter a written notice of
appearance with the Court no later than [Date] and must follow the process outlined in Question
14.
If you send an objection, then you do not have to participate in the hearing to talk about it. As long
as you mailed your written objection on time and complied with the other requirements for a proper
objection as outlined in Question 14, the Court will consider it.


 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                           Page 10 of 11
       Case 1:18-cv-09031-DLC Document 108 Filed 06/19/20 Page 20 of 20
                            Long-Form Notice – Hyland v. Navient

17. May I speak at the hearing?
You or your lawyer may ask the Court for permission to speak at the final approval hearing. To do
so, you must tell the Court in your objection letter that you or your lawyer would like to speak at
the hearing.
You must follow the process outlined in Question 14. You cannot speak at the hearing if you do
not follow this procedure.

                                  IF YOU DO NOTHING
18. What happens if I do nothing at all?
You are not required to do anything to get the benefits of the Settlement. If the Court approves the
proposed settlement, then you will be bound by the Court’s final judgment and the release of claims
explained in the Settlement Agreement.

                          GETTING MORE INFORMATION
19. How do I get more information?
This notice is only a summary of the proposed settlement. More details about the proposed
settlement, the date when appeals are no longer allowed and when the Settlement is final, deadlines
for certain actions, and your options are available in a longer document called the Settlement
Agreement.
You can get a copy of the Settlement Agreement by visiting www.PSLFSettlement.com. The
website also provides answers to frequently asked questions, plus other information to help you
determine whether you are a class member. In addition, some of the key documents in the case
will be posted on the website.


Do not write or call the judge or any court personnel concerning this lawsuit or notice.




                                                             Denise Cote

                                                             United States District Judge
                                                             Southern District of New York
                                                                                    , 2020




 IF YOU HAVE QUESTIONS, CALL 1-877-906-1589 OR VISIT www.PSLFSettlement.com.

                                          Page 11 of 11
